DETAILED ACTION
This is an office action on the merits in response to the communication filed on 12/10/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 4, 5, 8, 11, 16, 17 and 20 are cancelled.  Claim 1-3, 6, 7, 9, 10, 12-15, 18 and 19 have been amended.  Claims 1-3, 6, 7, 9, 10, 12-15 and 18-19 are pending and are considered in this office action.


Response to Arguments/Comments
112 Rejection
Claims 7, 11 and 19 are amended, however the amendment still inherits the same 112 b unclear scope deficiency.  Please see 112 b rejection below for the explanation.

101 Rejection
	Examiner finds Applicant’s argument unpersuasive.  Even with the amendment, either claim 1 or 13 is nothing more than an abstract idea that could be performed mentally as it is simply taking a total amount and breaking it apart into smaller amounts and assigning the smaller amounts to subaccounts.  Claim 9 is also something that could be done mentally as it can be viewed as simply assigning subaccounts based on a particular code – for example credit card numbers use the bank identification 

103 Rejection
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Additionally, Examiner rejects limitation by limitation individually, meaning that Examiner rejects each limitation by citing the relevant portions from the references.   Applicant should submit an argument pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

112 Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  7, 11 and 19 are unclear and are rejected as under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6, 7, 9, 10, 12-15 and 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claims 1 & 9 are directed to a method; and claim 13 is directed to a system. Thus, independent claims 1, 9, and 13 are directed to a statutory category of invention.  
However, claims 1, 9, and 13 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The abstract idea of the independent claims is “accepting an aggregate amount of a digital asset based on a first user input from a user; accepting at least two 
Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers mathematical concepts. That is, the drafted process is comparable to a mental process, i.e. it is simply taking a total amount and breaking it apart into smaller amounts and assigning the smaller amounts to subaccounts.  If a claim limitation, under its broadest reasonable interpretation, covers performance of them limitations of a mental process, but for the recitation of generic computer components, then it falls within the “Mental Processes concepts performed in the human mind” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
	The abstract idea is not integrated into a practical application. The additional, positive elements recite “receiving” “accepting” “sending” which amount to no more than insignificant extra-solution activity. (See MPEP 2106.05(g), which describes these activities as “Mere Data Gathering.”)    
	The additional descriptive elements (“sending at least one of the subdivided amounts to at least one defined recipient based on the second user input,” “reserving at one other subdivided amount for the user) may provide further helpful context for the claimed invention, but they do not serve to integrate the abstract idea into a practical application. 
	The recited computing elements, i.e. the “memory or the processors” and the “splitter piecer system” of claim 13 are recited at a high-level of generality, i.e. as generic computing element 
Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As explained above in Step 2A Prong 2, the additional claim elements represent insignificant extra-solution activity. Likewise, applicant is referred to the Step 2A, Prong 2 analysis for the descriptive limitations, generic computing elements. 


	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
Claims 2, 3, 6, 7, 10 & 12 are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these non-positively recited claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of “input code” or “each amount of the subdivided amount” or “public key.” While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.  The rest of the claims, claims 13-15, 18 & 19,, merely mirror claims 1-12 and are therefore likewise rejected as being directed towards ineligible subject matter under section 101 for the same reasoning as described above.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules.



Examiner’s comment on Allowable Subject Matter 
Claims 1 & 13 each contains allowable subject matter in terms of novelty, however it still requires to overcome the 101 rejection.   In the claimed invention, the allowable subject matter is the “accepting, at a splitter component of the splitter piecer system, at least two subdivided amounts based on a second user input; and apportioning, at the splitter component, the subdivided amounts to each member of the set of public keys”.  With regard to the prior art the closest one appears to be GOVINDARAJAN et al. (US20190095907A1; hereinafter referred to as GOVINDARAJAN), which teaches a wallet application that can allocate a transaction amount associated with a payer public address controlled by the payer to a payee pubic address; however GOVINDARAJAN doesn’t teach the capability of allowing a user to put cryptocurrency into their wallet that they can break up a total amount into smaller pieces of cryptocurrency and store each portion at a particular off-line key pair/address/account number.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.


With respect to claim 9
GOVINDARAJAN teaches the limitations of:
generating, at an off-line key generation device, a set of off-line cryptographic key pairs ([0024], FIG. 1A, the secure element subsystem 104 includes a wallet application 106 that is configured to generate public/private key pairs, store public/private keys 106 a, and use private keys in the public/private key pairs to sign offline transactions in order to create the digital or electronic tokens discussed below.);
receiving, at the off-line key generation device, an input code from the splitter system ([0047], utilizing the display subsystem 114 and the input subsystem 116 to enter that transaction amount into the payer transaction device 504, utilizing a camera included on the payer transaction device 504 to capture an image of a Quick Response (QR) code that encodes the transaction amount and the payee identifier); and 
outputting, at the off-line key generation device, at least one of the off-line cryptographic key pairs based on the input code ([0044], the payee identifier may include a public address that is controlled by the payee (e.g., a public address for which the wallet application 106 has access to a private key for signing transactions that transfer funds from that public address; [0047], utilizing the display subsystem 114 and the input subsystem 116 to enter that transaction amount into the payer transaction device 504, utilizing a camera included on the payer transaction device 504 to capture an image of a Quick Response (QR) code that encodes the transaction amount and the payee identifier.)

GOVINDARAJAN does not explicitly disclose, but Langschaedel teaches:
transmitting, at the off-line key generation device, a set of public keys corresponding to the set of off-line cryptographic key pairs to a splitter system ([0006], The Bitcoin address is derived from the public ;
transmitting , to the splitter system from the off-line key generation device, an aggregate amount of a digital asset corresponding to a user selection ([0107], FIG. 46 illustrates components that are used for cold storage of value of bitcoin, including a local storage 56, a local controller 58, a vault 64, a splitter 66, one or more encryption algorithms 68 and 70 and an offline distribution module 72; [0111], As shown in FIG. 48, a local register 60 includes a plurality of wallets 42, one of which is shown. The wallet 42 has a plurality of Bitcoin addresses 74, 76 and 78 associated therewith. Each Bitcoin address 74, 76 and 78 has a respective value and a respective private key. The local controller 58 transfers the entire value of the Bitcoin addresses 76 and 78 into the vault 64. The value relating to the Bitcoin address 74 is not transferred into the vault 64. The local controller 58 calculates the total value of the Bitcoin addresses 76 and 78 that have been transferred into the vault 64 and records the total value in the local storage 56 in association with the Bitcoin address 80.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of GOVINDARAJAN with the teaching of Langschaedel as they relate to a system/method of conducting blockchain transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to designate a transaction that may comprise one or more input amounts from one or more origin digital asset accounts and one or more output amounts to one or more destination accounts. 

With respect to claim 12
 the input code includes at least one public key corresponding to the set of set-off cryptographic key pairs ([0006], The Bitcoin address is derived from the public portion of one or more cryptographic key pairs; [0026], The processor selects a first transfer set of the Bitcoin addresses for cold storage in a first vault; [0107], FIG. 46 illustrates components that are used for cold storage of value of bitcoin, including a local storage 56, a local controller 58, a vault 64, a splitter 66, one or more encryption algorithms 68 and 70 and an offline distribution module 72.)

Claim 10 is rejected under 35 U.S.C 103 as being obvious over GOVINDARAJAN et al. (US20190095907A1; hereinafter “GOVINDARAJAN”) in view of Langschaedel et al. (US20150262171A1; hereinafter “Langschaedel”), and further in view Winklevoss (US10269009B1; hereinafter: “Winklevoss”).
With respect to claim 10
The combination of GOVINDARAJAN and Langschaedel teaches the limitations of claim 9.   The combination does not explicitly disclose, but Winklevoss teaches: transmitting at the off-line key generation device, a type for the set of off-line cryptographic key pairs (see col.16 ln12 – ln31, other forms of key pairs, or security measures can be used consistent with embodiments of the present invention.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of GOVINDARAJAN/Langschaedel with the teaching of Winklevoss as they relate to a system/method of conducting blockchain transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to improve security by including an off-line cryptographic key pair. 


Conclusion
THIS ACTION IS MADE FINAL, necessitated by amendments.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 




/YIN CHOI/           Examiner, Art Unit 3685                                                                                                                                                           	3/27/2021

/JAMES D NIGH/               Senior Examiner, Art Unit 3685